NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

RANDY A. HART,                     )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D19-1185
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed October 16, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Polk County; William D.Sites,
Judge.



PER CURIAM.

             Affirmed. See Hughes v. State, 22 So. 3d 132 (Fla. 2d DCA 2009); Waiter

v. State, 965 So. 2d 861 (Fla. 2d DCA 2007); Henry v. State, 933 So. 2d 28 (Fla. 2d

DCA 2006); Steward v. State, 931 So. 2d 133 (Fla. 2d DCA 2006); Shortridge v. State,

884 So. 2d 321 (Fla. 2d DCA 2004).


KHOUZAM, C.J., and CASANUEVA and ROTHSTEIN-YOUAKIM, JJ., Concur.